Appellate Case: 20-2151      Document: 010110618767    Date Filed: 12/14/2021   Page: 1
                                                                           FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                   December 14, 2021
                                    TENTH CIRCUIT
                                                                  Christopher M. Wolpert
                                                                      Clerk of Court

  UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

  v.                                                     No. 20-2151
                                               (D.C. No. 1:17-CR-02583-JCH-1)
  SERGIO DANIEL SAUZAMEDA,                                 (D. N.M.)
  also known as David Luna-Gomez,

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


 Before McHUGH, MURPHY, and CARSON, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

 unanimously to honor the parties’ request for a decision on the briefs without oral

 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is, therefore,

 submitted without oral argument.




       *
         This order and judgment is not binding precedent except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
 Cir. R. 32.1.
Appellate Case: 20-2151   Document: 010110618767       Date Filed: 12/14/2021     Page: 2



                                I. INTRODUCTION

        A grand jury indicted Sergio Sauzameda on charges he, inter alia,

 conspired to distribute methamphetamine and heroin, in violation of 21 U.S.C.

 §§ 841, 846. In response to the indictment, Sauzameda filed a motion to

 suppress, asserting the affidavit in support of a wiretap order for a relevant

 cellular phone (“Romero Phone 4”) did not establish probable cause to intercept

 voice communications. The district court denied the suppression motion and

 Sauzameda entered into a conditional plea agreement. He agreed to plead guilty

 to a two-count information charging both conspiracy to distribute and actual

 distribution of methamphetamine, but reserved the right to appeal the district

 court’s denial of his motion to suppress.

        Sauzameda asserts the district court erred in concluding the wiretap order

 for voice communications over Romero Phone 4 was supported by probable cause.

 This argument is unconvincing. The affidavit in support of the wiretap order,

 particularly the history of drug-distribution related communications over Romero

 Phones 1 through 3, established a fair probability that voice communications over

 Romero Phone 4 would relate to past, current, or impending drug offenses.

 Accordingly, the district court correctly denied Sauzameda’s motion to suppress.

 Exercising jurisdiction pursuant to 28 U.S.C. § 1291, this court affirms the order

 of the district court.


                                          -2-
Appellate Case: 20-2151   Document: 010110618767       Date Filed: 12/14/2021     Page: 3



                                II. BACKGROUND

 A. Legal Background

       Title III of the Omnibus Crime Control and Safe Streets Act of 1968 (the

 “Act”), codified at 18 U.S.C. §§ 2510 to 2522, governs the issuance of orders

 authorizing the interception of, inter alia, wire and electronic communications.

 Interception and disclosure of such communications is generally prohibited. Id. §

 2511. Upon a proper application, however, a federal judge may authorize such

 interception to help prevent, detect, or prosecute serious federal crimes. Id. §

 2516. Before authorizing a wiretap, Title III of the Act requires a judge to find

 probable cause supporting issuance of the order. Id. § 2518(3)(a). In furtherance

 of that requirement, Title III sets forth detailed requirements governing both the

 application for a wiretap and any judicial order ultimately authorizing a wiretap.

 See id. § 2518; see also Dahda v. United States, 138 S. Ct. 1491, 1495 (2018). A

 wiretap application must be in writing, upon oath or affirmation, to a federal

 “judge of competent jurisdiction.” 18 U.S.C. § 2518(1). It must include “a

 particular description of the type of communications sought to be intercepted,” id.

 § 2518(1)(b)(iii), and “probable cause for belief that particular communications

 concerning [an enumerated] offense will be obtained through such interception,”

 id. § 2518(3)(b). It is this second requirement—that a wiretap application

 establish probable cause to believe each type of communication sought to be


                                          -3-
Appellate Case: 20-2151     Document: 010110618767         Date Filed: 12/14/2021     Page: 4



 intercepted will concern an enumerated crime—that is the narrow issue before the

 court in this appeal. 1

        The facts and circumstances set out in a wiretap application must establish

 “probable cause to believe a particular offense has been, is being, or is about to

 be committed, and that conversations related to the offense will be overheard” on

 the subject telephone. United States v. Armendariz, 922 F.2d 602, 607 (10th Cir.

 1990); see 18 U.S.C. § 2518(3)(a)–(b). Probable cause has the same meaning in

 the wiretap context as it does in any other. Armendariz, 922 F.2d at 608. Thus, a

 wiretap application must convince a judge “the facts and circumstances within the

 officer’s knowledge,” as stated therein, are “based on reasonably trustworthy

 information” and “sufficient to warrant a person of reasonable caution to believe

 an offense has or is being committed.” Id. Whether probable cause exists is

 evaluated by examining the “totality-of-the-circumstances” and involves “a

 practical, common-sense decision whether, given all the circumstances set forth in

 the affidavit . . . , there is a fair probability that . . . evidence of a crime will be

 found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983).

 Probable cause may be established through factual information about previously

 monitored conversations over the subject telephone, telephone data linking the


        1
         See Appellant’s Reply Br. at 2 (“Mr. Sauzameda’s argument is that one of
 [the] two particular forms of communication [intercepted over Romero Phone
 4]—phone calls—is unsupported by probable cause.”).

                                             -4-
Appellate Case: 20-2151   Document: 010110618767       Date Filed: 12/14/2021    Page: 5



 subject telephone to drug-trafficking activity, statements from confidential

 sources, physical surveillance, or other relevant evidence. See United States v.

 Apodaca, 820 F.2d 348, 350 n.2 (10th Cir. 1987). Evidence used to establish

 probable cause for one device can be used to show a new device is being used for

 a similar purpose. See United States v. Scurry, 821 F.3d 1, 16 (D.C. Cir. 2016);

 see also id. (recognizing “drug traffickers frequently switch phones to avoid

 police detection”). Ultimately, probable cause is a flexible standard and there is

 no bright-line rule as to the type of evidence upon which a court may rely when

 evaluating a wiretap application.

 B. Factual Background

       Drug Enforcement Agency Task Force Officer Adam Gaitan sought

 interception of text and voice communications over Romero Phone 4. Gaitan’s

 affidavit identified Orlando Romero as a convicted drug trafficker, the “highest

 leader/organizer” in his trafficking organization, and a source of supply to other

 dealers. R. Vol. I at 80. Gaitan also identified Romero’s mother and girlfriend as

 fellow drug traffickers. Gaitan described the criminal investigation in detail,

 beginning with information from a confidential source that Romero distributed

 drugs in Albuquerque, New Mexico, for the “Los Padillas” gang and that he had

 several different sources of supply.




                                          -5-
Appellate Case: 20-2151   Document: 010110618767      Date Filed: 12/14/2021     Page: 6



       Gaitan confirmed Romero was selling controlled substances by purchasing

 heroin and/or methamphetamine from Romero on four separate occasions over a

 six-month period. During that period, Gaitan communicated with Romero, by

 both text messages and voice calls, on four cellular phones to arrange the drug

 transactions. In October 2015, Romero arranged a drug transaction using text

 messages via a cellular phone (“Romero Phone 1”). In November 2015, Romero

 arranged another drug transaction using text messages via a second cellular phone

 (“Romero Phone 2”). In January 2016, Romero arranged a third drug transaction

 using both text messages and a voice call via a third cellular phone (“Romero

 Phone 3”). In February 2016, Romero discussed a future drug transaction using

 text messages via Romero Phone 3. In March and April 2016, Romero arranged a

 fourth drug transaction using text messages and voice calls via Romero Phone 3,

 and a voice call via Romero Phone 2. Romero initiated every voice call to Gaitan.

       In April 2016, Romero arranged a future drug transaction in a text

 conversation using Romero Phone 4. Romero confirmed to Gaitan that he had

 changed his phone number and Romero Phone 4 was his new number. Based on

 this exchange and Romero’s use of three prior phone numbers, Gaitan concluded

 Romero changed his phone number every two to three months. Due to multiple

 factors, including the familiar wording and syntax, the drug-related subject

 matter, the use of Gaitan’s undercover name, and a reference to a mutual friend,


                                         -6-
Appellate Case: 20-2151   Document: 010110618767       Date Filed: 12/14/2021       Page: 7



 Gaitan concluded Romero also used Romero Phone 4 to facilitate drug

 transactions. This comported with Gaitan’s training and experience in other drug

 investigations that drug traffickers use a combination of voice and text

 communications to direct the day-to-day activities of their organizations.

       Gaitan supported his application with toll analysis of the calls and texts

 sent to and received by Romero Phone 4. Over a three-week period, Romero

 Phone 4 made and received a total of approximately 519 calls and 809 text

 messages. Gaitan identified 122 calls and six texts made to or from a phone

 believed to be used by Romero’s girlfriend. Romero’s girlfriend was previously

 convicted in a drug trafficking conspiracy with Romero. Gaitan determined voice

 communications between Romero and his girlfriend had occurred at a frequency

 of more than thirty times per day over Romero Phone 3. Furthermore, Gaitan

 identified thirty calls and five texts over Romero Phone 4 with Clayton Arellano.

 Arellano was a large-scale heroin trafficker and member of the Los Padillas gang

 according to corroborated information obtained from a confidential source.

 Therefore, nearly one third of the voice calls made during that three-week period

 were with a suspected drug trafficker. Finally, Gaitan discussed how multiple

 phones were subscribed in the name of Romero’s mother, including Romero

 Phone 3; the phone used by Romero’s girlfriend; and a third phone, which was

 also in contact with Romero Phone 4. Gaitan noted it was reasonable to believe


                                          -7-
Appellate Case: 20-2151   Document: 010110618767       Date Filed: 12/14/2021      Page: 8



 Romero’s mother used her name on the various phone lines to conceal the true

 identity of the phone user and evade detection by law enforcement.

       Based on the information set out in Gaitan’s application, the district court

 authorized the interception of wire and electronic communications over Romero

 Phone 4 for a period not to exceed thirty days. During that period, agents

 intercepted calls relating to drug trafficking, including such calls between Romero

 and Sauzameda. Special Agent David Howell submitted an affidavit, based in

 part on the drug-trafficking calls intercepted over Romero Phone 4, in support of

 an application for an order authorizing the interception of wire and electronic

 communications over Sauzameda’s cellular phone. Based upon evidence

 collected during these wiretaps and the ongoing investigation, a grand jury

 charged Sauzameda, Romero, and others with conspiracy to distribute

 methamphetamine.

 C. Procedural Background

       Sauzameda moved to suppress the wiretap evidence on the ground that,

 inter alia, the affidavit for Romero Phone 4 failed to establish probable cause to

 support wire interception. 2 Sauzameda noted Gaitan’s affidavit did not identify


       2
        Sauzameda argued, both before the district court and in his opening brief
 on appeal, that because the wiretap order for Romero Phone 4 was unlawful, the
 spin-off order for a wiretap of his phone was fruit of the poisonous tree. See
 United States v. Giordano, 416 U.S. 505, 531-32 (1974); 18 U.S.C. § 2518(10).
                                                                        (continued...)

                                          -8-
Appellate Case: 20-2151   Document: 010110618767       Date Filed: 12/14/2021     Page: 9



 any recorded calls discussing drug trafficking over Romero Phone 4. Sauzameda

 acknowledged the affidavit established Romero had, in recent past practice, used

 both calls and text messages to communicate with Gaitan about drug trafficking.

 And he effectively conceded probable cause existed to support the interception of

 electronic communications. He, nevertheless, asserted there did not exist

 probable cause to intercept voice calls because Gaitan’s affidavit did not indicate

 that any such calls had occurred over Romero Phone 4. R. vol. 1 at 66 (“While

 affiant arguably established probable cause that [Romero Phone 4] was utilized to

 facilitate drug trafficking activities through text messaging only, no evidence was

 established to show [it] was utilized via wire communications (voice

 communications).”).

       The district court denied Sauzameda’s suppression motion. It concluded

 Gaitan’s affidavit contained “sufficient information to establish separate,

 independent probable cause for interception of both wire and electronic

 communication over Romero Phone 4.” Id. at 405. The district court determined

 the record of previous calls and text messages with Romero about drug trafficking

 on multiple prior phones established reason to believe future drug-trafficking


       2
        (...continued)
 Because the government does not contest this assertion, and because the affidavit
 in support of the wiretap of Romero Phone 4 established probable cause to believe
 voice communications over that phone would involve drug trafficking, this court
 does not consider this matter further.

                                          -9-
Appellate Case: 20-2151    Document: 010110618767       Date Filed: 12/14/2021    Page: 10



  communications would occur via both methods over new phones used by Romero.

  The district court also indicated Gaitan’s affidavit sufficiently established

  Romero’s girlfriend and Clayton Arellano were connected to Romero’s drug-

  trafficking activity. Therefore, it determined the toll records “provide[d]

  additional support that there was a fair probability that [Romero Phone 4] was

  used for drug transactions.” Id. at 407. The district court concluded that

        based on the totality of the evidence, viewed in a commonsense
        manner, the affidavit in support of the application to intercept
        Romero Phone 4 contained sufficient facts to warrant a person of
        reasonable caution to believe that evidence of narcotics crimes would
        be found through the interception of both wire and electronic
        communications over Romero Phone 4.

  Id.

                                    III. ANALYSIS

  A. Standard of Review

        As both parties recognize, this court reviews a “district court’s finding of

  probable cause for a wiretap under the same standard used for a search warrant.”

  Armendariz, 922 F.2d at 608. That is, this court reviews “de novo the district

  court’s determination of probable cause.” United States v. Tuter, 240 F.3d 1292,

  1295 (10th Cir. 2001). In so doing, however, this court gives “great deference to

  the issuing judge’s finding of probable cause,” and “ask[s] only whether, under

  the totality of the circumstances presented in the affidavit, the [issuing] judge had

  a substantial basis for determining that probable cause existed.” United States v.

                                           -10-
Appellate Case: 20-2151   Document: 010110618767       Date Filed: 12/14/2021   Page: 11



  Haymond, 672 F.3d 948, 958–59 (10th Cir. 2012) (quotation omitted). All

  evidence is viewed in the light most favorable to the government. United States

  v. Iiland, 254 F.3d 1264, 1268 (10th Cir. 2001).

  B. Discussion

        Sauzameda concedes Gaitan’s affidavit in support of the application for the

  wiretap of Romero Phone 4 contained sufficient probable cause to intercept text

  messages. His appellate arguments focus narrowly on whether the district court

  erred in ruling those same facts established probable cause to intercept phone

  calls. Gaitan’s affidavit, however, established probable cause by providing

  information Romero had used, and would continue to use, his frequently changing

  cellular phones in the same manner as previous cellular phones—to facilitate his

  drug-distribution activities by both phone calls and text messages. The

  information about the investigation, undercover purchases, recorded

  conversations, and other investigative efforts was sufficient to warrant a person of

  reasonable caution to believe Romero and others were distributing drugs, and

  communications about drug trafficking would be intercepted over Romero Phone

  4.

        Notably, Sauzameda does not argue there is insufficient probable cause to

  establish Romero was a drug trafficker who used Romero Phone 4. This fact

  itself weighs in favor of probable cause. See United States v. Barajas, 710 F.3d


                                          -11-
Appellate Case: 20-2151   Document: 010110618767       Date Filed: 12/14/2021    Page: 12



  1102, 1108–09 (10th Cir. 2013). This admission, furthermore, means Gaitan’s

  affidavit established that Romero Phone 4 was a place of criminal activity. See

  United States v. Nunez, 877 F.2d 1470, 1473 n.1 (10th Cir. 1989); see also United

  States v. Urban, 404 F.3d 754, 773 (3d. Cir. 2005). Gaitan’s affidavit

  established, based on criminal history, surveillance, and corroborated information

  from confidential sources, that Romero, Romero’s girlfriend, and Clayton

  Arellano were drug traffickers. Gaitan also described purchasing either heroin or

  methamphetamine directly from Romero on four separate occasions over a

  six-month period. Gaitan detailed how each of those transactions was predicated

  by communications about the drug transaction with Romero over a cellular phone.

  During that period, Romero used four different cellular phone numbers, leading

  Gaitan to conclude Romero switched his phone every two or three months. Of the

  four cellular phones, Romero communicated via text on all four and via voice on

  two prior to switching to Romero Phone 4. Romero initiated every voice call with

  Gaitan. Based on his training and experience, and his direct experience with

  Romero, Gaitan concluded Romero would use a combination of voice and text

  communications to direct the day-to-day activities of his drug-trafficking

  organization. Indeed, the text message exchange captured on Romero Phone 4

  suggested Romero was no longer using the previous phones, but would instead be

  using Romero Phone 4 to further his drug trafficking. These facts established that


                                          -12-
Appellate Case: 20-2151   Document: 010110618767       Date Filed: 12/14/2021   Page: 13



  Romero Phone 4 would be used to facilitate drug trafficking and that, based on

  Romero’s recent past practice, he would likely use the phone for voice

  communications as well.

        Gaitan’s conclusions were also supported by toll analysis. Over the course

  of approximately three weeks, toll records from Romero Phone 4 showed nearly

  152 calls, out of a total of 519 calls, between Romero and other drug traffickers,

  i.e., Romero’s girlfriend and Clayton Arellano. Romero’s girlfriend, who was

  responsible for 122 of those calls, was previously convicted in a conspiracy to

  distribute controlled substances with Romero in 2012, lived with Romero at the

  time of the investigation, and drove a newer luxury vehicle far beyond her and

  Romero’s reported income. Furthermore, agents observed Romero’s girlfriend

  conducting counter-surveillance at one of Romero’s suspected stash houses where

  agents had recovered evidence of drug packaging in a trash pull. Gaitan’s

  affidavit indicated Romero’s girlfriend called one of Romero’s previous phones at

  a rate of over thirty times per day. Gaitan concluded Romero’s girlfriend’s

  behavior was consistent with drug trafficking and, therefore, voice calls between

  Romero and his girlfriend may then include conversations about drug trafficking.

        Gaitan’s affidavit also established that Romero Phone 4 had voice

  communications with Clayton Arellano. Gaitan linked Arellano to a multi-pound

  methamphetamine distribution scheme in 2015 in which agents suspected


                                          -13-
Appellate Case: 20-2151   Document: 010110618767       Date Filed: 12/14/2021   Page: 14



  Arellano supplied the drugs which were to be sold to an undercover officer. And

  two sources of information identified Arellano as a multi-pound drug distributor

  for the Los Padillas gang. The thirty calls with Arellano, over the three-week

  period, were independent evidence supporting probable cause.

        The recorded calls and texts between Romero and Gaitan, as well as the

  heavy use of Romero Phone 4 and numerous communications—both calls and

  texts—with Romero’s girlfriend’s and Arellano’s phones, reasonably established

  that Romero was using Romero Phone 4 to communicate with others about drug

  trafficking and that calls and texts about drug trafficking would be intercepted

  over Romero Phone 4. Thus, probable cause existed for the interception of wire

  communications over Romero Phone 4 and the wiretaps of both Romero Phone 4

  and Sauzameda’s phone were lawful.

                                 IV. CONCLUSION

        For those reasons set out above, the order of the United States District

  Court for the District of New Mexico denying Sauzameda’s motion to suppress is

  hereby AFFIRMED.

                                            ENTERED FOR THE COURT


                                            Michael R. Murphy
                                            Circuit Judge




                                          -14-